DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/13/2022 has been entered. Claims 1-7 and 9-17 are pending in the application with claim 8 withdrawn and claims 10-17 newly added. The amendment overcomes the previous set forth 35 U.S.C. §112b rejections in the non-final office action dated 3/29/2022.  The amendment does NOT overcome the identified 35 U.S.C. §112f claim interpretation. 

Response to Arguments
Applicant’s arguments with respect to claim 1-4and 9, see pages 10-14, file 06/13/2022, with respect to the rejections under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ewers et al. (WO 03/105671) hereinafter Ewers.
In regard to claim 1, Ewers discloses an overtube device (Fig. 9) comprising: 
an overtube (Fig. 2 apparatus 20)) comprising: 
a tube body (see annotated Fig. 9) comprising: 
a bending part (Fig. 9 overtube 22) disposed on a distal end side (Fig. 9 near reference number 86) of the tube body (see annotated Fig. 9), the bending part (Fig. 9 overtube 22) being configured to be curved ([0082] “This in turn renders overtube 22 sufficiently flexible to negotiate a tortuous path through the colon.”), and 
a main body part (see annotated Fig. 9) continuous with the bending part (Fig. 9 overtube 22), the main body part (see annotated Fig. 9) extending to a proximal end side (Fig. 9 near reference number 25) of the tube body (see annotated Fig. 9): 
a wire (Fig. 9 wires 36) comprising: 
a distal end part fixed to the bending part and a proximal end part positioned on the proximal end side of the main body part([0080] “Tension wires 36 are fixedly connected to the distal end of overtube 22 at the distal ends and to a tensioning mechanism disposed within handle 21), the wire extending along a longitudinal axis (see annotated Fig. 9) of the main body part (see annotated Fig. 9); and 
an operation part body (see annotated Fig. 9) provided on the proximal end side of the main body part, the operation part body (see annotated Fig. 9) being attached to the proximal end part of the wire ( [0105] the purpose of the embodiment in Fig. 9 is that the tube can disconnect. Therefore the proximal part of the wires 36 are connected to the ‘operation part body’ via connectors 85), and the operation part body (see annotated Fig. 9) being configured to pull the wire proximally ([102]); and 
an overtube base (see annotated Fig. 9) comprising: 
a first stopper (pawl 77) configured to engage the tube body to fix the tube body in a longitudinal axis direction so as to prevent advance and retract of the tube body in the longitudinal direction ([0104] “When it is desired to make overtube 22 more flexible, pawl 77 is released and knob 76 pushed in the distal direction”), and 
a second stopper (fork 83) configured to switch between a first state to engage the operation part body in a state where the wire is pulled proximally so as to hold a curved shape of the bending part and a second state to disengage from the operation part body ([104] “..fork 83 to move rod 75 in a proximal direction so that pawl 77 captures the next distal-most tooth 74. This movement also causes wire locks 80 to engage and grasp tension wires 36 and retract the tension wires proximally. Further actuation of actuator 73 causes overtube 22 to stiffen in the manner previously described” and [0082] “when overtube 22 is stiffened and, thus, reduces the risk of undesired reconfiguration of overtube 22 in its shape-locked state.”).
  
    PNG
    media_image1.png
    409
    857
    media_image1.png
    Greyscale


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an operation part that is provided on the proximal end side of the main body, is attached to the proximal end part of the wire, and is configured to be capable of pulling the wire to the proximal end side of the wire" in claim 1, which has structural support in paragraph [0029-0030] of the specification of " ... the operation part 6 includes an operation part main body 61 ... [which] .. .is a tubular member made of a material having high rigidity" .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and claim 12 recite the limitation "the wire operation part body" in 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 5 recites the limitation "the engagement" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 7 recites the limitation "the engagement" in 6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 14 recites the limitation "the engagement" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 16 recites the limitation "the engagement" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ewers et. al (WO 03/105671). 
In regard to claim 1, Ewers discloses an overtube device (Fig. 9) comprising: 
an overtube (Fig. 2 apparatus 20)) comprising: 
a tube body (see annotated Fig. 9) comprising: 
a bending part (Fig. 9 overtube 22) disposed on a distal end side (Fig. 9 near reference number 86) of the tube body (see annotated Fig. 9), the bending part (Fig. 9 overtube 22) being configured to be curved ([0082] “This in turn renders overtube 22 sufficiently flexible to negotiate a tortuous path through the colon.”), and 
a main body part (see annotated Fig. 9) continuous with the bending part (Fig. 9 overtube 22), the main body part (see annotated Fig. 9) extending to a proximal end side (Fig. 9 near reference number 25) of the tube body (see annotated Fig. 9): 
a wire (Fig. 9 wires 36) comprising: 
a distal end part fixed to the bending part and a proximal end part (see annotated Fig. 9) positioned on the proximal end side of the main body part([0080] “Tension wires 36 are fixedly connected to the distal end of overtube 22 at the distal ends and to a tensioning mechanism disposed within handle 21), the wire extending along a longitudinal axis (see annotated Fig. 9) of the main body part (see annotated Fig. 9); and 
an operation part body (see annotated Fig. 9) provided on the proximal end side of the main body part, the operation part body (see annotated Fig. 9) being attached to the proximal end part of the wire ( [0105] the purpose of the embodiment in Fig. 9 is that the tube can disconnect. Therefore the proximal part of the wires 36 are connected to the ‘operation part body’ via connectors 85), and the operation part body (see annotated Fig. 9) being configured to pull the wire proximally ([102]); and 
an overtube base (see annotated Fig. 9) comprising: 
a first stopper (pawl 77) configured to engage the tube body to fix the tube body in a longitudinal axis direction so as to prevent advance and retract of the tube body in the longitudinal direction ([0104] “When it is desired to make overtube 22 more flexible, pawl 77 is released and knob 76 pushed in the distal direction”), and 
a second stopper (fork 83) configured to switch between a first state to engage the operation part body in a state where the wire is pulled proximally so as to hold a curved shape of the bending part and a second state to disengage from the operation part body ([104] “..fork 83 to move rod 75 in a proximal direction so that pawl 77 captures the next distal-most tooth 74. This movement also causes wire locks 80 to engage and grasp tension wires 36 and retract the tension wires proximally. Further actuation of actuator 73 causes overtube 22 to stiffen in the manner previously described” and [0082] “when overtube 22 is stiffened and, thus, reduces the risk of undesired reconfiguration of overtube 22 in its shape-locked state.”).

    PNG
    media_image1.png
    409
    857
    media_image1.png
    Greyscale

In regard to claim 2 and 11, Ewers discloses wherein the operation part body (see annotated Fig. 9) comprises includes: an operation part main body (see annotated Fig. 9); and a wire operation part (Fig. 9 block 82) that is held so as to be relatively movable with respect to the operation part main body (see annotated Fig. 9) and to which the proximal end part (see annotated Fig. 9) of the wire (wire 36) is attached, wherein, by moving the wire operation part body relative to the operation part main body pulls the wire is pulled toward the proximal end side of the wire ([102]).  

    PNG
    media_image2.png
    737
    856
    media_image2.png
    Greyscale


In regard to claim 4 and 13, Ewers discloses wherein -3-the second stopper (fork 83) is configured to be movable to either a first position or a second position ([0102-0104], when the second stopper (fork 83) is disposed at the first position, the operation part body pulls the wire proximally to hold  the curved shape of the bending part, and when the second stopper (fork 83) is disposed at the second position, the operation part body does not pull the wire proximally, and the curved shape of the bending part is released ([0102-0104]). 
In regard to claim 17, Ewers discloses an overtube (Fig. 9) comprising: a bending  (Fig. 9 overtube 22)  configured to actively bend; a tube (see annotated Fig. 9) connected to a proximal end (Fig. 9 near reference number 25) of the bending part (Fig. 9 overtube 22), a wire (Fig. 9 wires 36) connected at one end to the bending part ([0080] “Tension wires 36 are fixedly connected to the distal end of overtube 22 at the distal ends and to a tensioning mechanism disposed within handle 21),, the bending part being curved ([0082] “This in turn renders overtube 22 sufficiently flexible to negotiate a tortuous path through the colon.”),  when the wire is pulled proximally, and an operation part body (see annotated Fig. 9) connected to an other end of the wire ( [0105] the purpose of the embodiment in Fig. 9 is that the tube can disconnect. Therefore the proximal part of the wires 36 are connected to the ‘operation part body’ via connectors 85), the operation part body being movable proximally relative to the tube to pull the wire proximally, wherein the tube comprising first stopper engagement surfaces (surfaces of pawl 77) configured to fix the overtube from advancing and retracting in a longitudinal direction when engaged with a first stopper ([0104] “When it is desired to make overtube 22 more flexible, pawl 77 is released and knob 76 pushed in the distal direction”), and the operation part body comprising a second stopper (fork 83)  engagement surface configured to prevent the operating part body from moving distally when engaged by a second stopper ([104] “..fork 83 to move rod 75 in a proximal direction so that pawl 77 captures the next distal-most tooth 74. This movement also causes wire locks 80 to engage and grasp tension wires 36 and retract the tension wires proximally. Further actuation of actuator 73 causes overtube 22 to stiffen in the manner previously described” and [0082] “when overtube 22 is stiffened and, thus, reduces the risk of undesired reconfiguration of overtube 22 in its shape-locked state.”).

    PNG
    media_image3.png
    737
    856
    media_image3.png
    Greyscale

 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ewers in view of Hasegawa et al {WO2015125914) hereinafter Hasegawa.
In regard to claim 5 and 14, Ewers fails to disclose wherein the overtube base includes: a sensor configured to detect a position of a proximal end of the medical device; a stopper drive part configured to operate the stopper; and a controller configured to determine whether or not the medical device is retracted based on a detection result by the sensor, and to operate the stopper drive part so that the engagement betv,1een the operation part and the stopper is released when it is determined that the medical device is retracted, and by release of the engagement between the operation part and the stopper by the stopper drive part, holding of the curved shape of the bending part is released when the medical device is retracted.
However Hasegawa, in the same field of endeavor, teaches wherein the overtube base {Fig, 7 housing of the driving mechanism part 31) includes: a sensor {[top of page 13 of machine translation] detection sensor) configured to detect a position of a proximal end {[top of page 13 machine translation] ",,,a detection sensor for detecting the attached state in conjunction with attachment/ detachment of the attachment member 45 or the drive motor 34 .. _''.) of the medical device {medical instrument 20A}; a stopper drive part {drive unit 30A) configured to operate the stopper {mounting member 45); and 
a controller (Fig. 1 control unit 5} configured to determine whether or not the medical device (medical instrument 20A) is retracted based on a detection result by the sensor {[top of page 13 in machine translation]''o .. a detection sensor ls provided in conjunction with the operation in which the flitting protrusion 46 a is pushed in ... the output of the detection sensor notifies the origin setting unit 101 located in control unit 5] that the driving force relay state has been established, In the driving force release state.._the drive motor 34A is removed from the drive unit 30A_..and insertion operation into the treatment instrument channel 16 and the like becomes easier"/') and to operate the stopper drive part {drive unit 30a) so that the engagement between the operation part and the stopper is released when it is determined that he medical device {medical instrument 20A} is retracted, and by release of the engagement between the opera lion part (fixed-side receiving member 44) and the stopper {mounting member 45) by the stopper drive part {drive unit 30A), holding of the curved shape of the bending part is released when the medical device {medical instrument 20A) is retracted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ewers to have a sensor configured to detect a position of a proximal end of the medical device; a stopper drive part configured to operate the stopper; and a controller configured to determine whether or not the medical device is retracted based on a detection result by the sensor, and to operate the stopper drive part so that the engagement between the operation part and the stopper is released within it is determined that the medical device is retracted, and by release of the engagement between the operation part and the stopper by the stopper drive part, holding of the curved shape of the bending part is released when the medical device is retracted, as taught by Hasegawa. 
Furthermore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a sensor and a controller configured to determine whether or not the medical device is retracted based on a detection result by a sensor, and to operate a stopper drive part so that the engagement between the operation part and the stopper is released when it is determined that the medical device is retracted, and by release of the engagement between the operation part and the stopper by the stopper drive part, holding of the curved shape of the bending part is released when the medical device is retracted because as a sensor detects whether a drive motor is detached from a drive unit "operating ability can be improved" because "the weight of the medical instrument ... can be reduced," which makes it easier for the surgeon to perform the "insertion operation into the treatment tool channel."
  In regard to claim 6 and 15, Ewers fails to disclose wherein the overtube base includes: a sensor configured to detect a position of a proximal end of the medical device; a stopper drive part configured to operate the stopper; and a processor configured to determine whether or not the medical device is retracted based on a detection result by the sensor, and to generate a command to operate the stopper drive part so that the engagement between the operation part and the stopper is released when it is determined that the medical device is retracted, and by release of the engagement between the operation part and the stopper by the stopper drive part based on the command from the processor, holding of the curved shape of the bending part is released when the medical device is retracted.
However Hasegawa, in the same field of endeavor, teaches wherein the overtube base {fig. 7 housing of the driving mechanism part 31) includes: a sensor {[top of page 13 of machlne translation] detection sensor) configured to detect a position of a proximal end {[top of page 13 machine translation] ",o,a detection sensor for detecting the attached state in conjunction wlth attachment/ detachment of the attachment member 45 or the drive motor 34 .. _''.) of the medical device {medical instrument 20A}; a stopper drive part {drive unit 30A) configured to operate the stopper {mounting member 45); and 
a processor {claim 8 having a control unit 5) configured to determine whether or not the medical device {medical instrument 20A) is retracted based on a detection result by the sensor ([top of page 13 in machine translation]" ... a detection sensor ls provided in conjunction with the operation in which the fitting protrusion 46 a is pushed in .. " the output of the detection sensor notifies the origin setting unit 101 located in control unit 5] that the driving force relay state has been established. In the driving force release state,a,the drive motor 34A ls removed from the drive unit 30A"'"and insertion operation into the treatment instrument channel 16 and the like becomes easier.,."} and to generate a command to operate the stopper drive part {drive unit 30a) so that the engagement between the operation part {fiKed-side receiving member 44} and the stopper {mounting member 45} is released when it is determined that the medical device {medical instrument 20A} is retracted, and by release of the engagement between the operation part {fixed-side receiving member 44} and the stopper 
(mounting member 45) by the stopper drive part (drive unit 30A) based on the command from the processor, holding of the curved shape of the bending part is released vein the medical device 
(medical instrument 20A) is retracted.

In regard to claim 7 and 16, Ewers fails to disclose wherein the processor controls an operation of bending a distal end part of the medical device, and when it is determined that the medical device is retracted and when a curved shape of the distal end part is a shape that contacts the tube body, the processor controls the engagement between the operation part and the stopper to release the holding of the curved shape of the bending part. 
However Hasegawa, in the same field of endeavor, teaches wherein the processor {claim 8 having a control unit 5) controls {[bottom of page 7-bottom of page 8 in the machine translation] 
" ... the control section 5 sends out a control signal. .. to bring the clutch 33 into the driving force relay state ... ") an operation of bending a distal end part {Fig. 7 joint part 22) of the medical device {medical instrument 20A}, and when it is determined that the medical device {medical instrument WA} is retracted and when a curved shape of the distal end part { [machine translation top of page 8]" ... each joint portion 22 of the distal bending portion 25 is easily bent when an external force is applied, and the tubular portion 23 originally has flexibility, so that the medical instrument 20 can be bent freely become. Therefore, even if the treatment instrument channel 16 is curved by the bending of the mantle tube 11, the medical instrument 20 can be smoothly inserted into the treatment instrument channel 16.") is a shape that contacts the tube body {Fig. 7 tubular part 23), the processor (claim 8 having a control unit 5) controls the engagement between the operation part {fixed-side receiving member 44) and the stopper (mounting member 45) to release the holding of the curved shape of the bending part {[middle of page 6 to middle of page 9 in the machine translation] " ... the driving force relay portion being in the driving force release state. The operator Op performs an operation input for setting the clutch 33 to the driving force canceled state by using the master arm 3. As a result, the clutch control section 102 of the control section 5 sends out a control signal to the clutch 33 to bring the clutch 33 into the driving force canceling state.")



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795